Citation Nr: 1327681	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-13 690A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a chest disability.

2.  Entitlement to a rating higher than 10 percent for right ankle strain.

3.  Entitlement to service connection for a disability manifested by chronic diarrhea.

4.  Entitlement to service connection for a disability manifested by acid reflux, heartburn, and stomach pain.

5.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to May 2009, including service in Iraq from August 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for tinnitus and right ankle strain, and denied service connection for a left wrist condition, right foot condition, chronic diarrhea, chest condition, acid reflux, and heartburn.  The Veteran appealed the issues of service connection for left wrist condition, right foot condition, chronic diarrhea, chest condition, acid reflux, and heartburn and the noncompensable initial rating for right ankle strain.

By an April 2010 rating decision, the RO granted service connection for a right foot degenerative changes of the tarsal and metatarsal phalangeal joints with hallux valgus deformity and increased the initial rating for right ankle strain to 10 percent.  This represents a full grant of the benefit sought with regard to the right foot claim; however, insofar as higher ratings are available for a right ankle disability and the Veteran is presumed to be seeking the maximum available benefit, that claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In January 2013, jurisdiction of this case was transferred to the Fargo, North Dakota, RO.

The issue of entitlement to service connection for a right hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

(The issue of entitlement to service connection for a left wrist disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At a January 2011 informal conference and at the April 2013 video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal on the issue of service connection for a chest disability.

2.  The Veteran's right ankle strain is characterized by no more than moderate limitation of motion based on some evidence of reduced dorsiflexion, with pain, stiffness, and laxity but no additional functional impairment.

3.  The Veteran has irritable bowel syndrome characterized by chronic diarrhea, which has been present to a disabling degree for more than six months following the Veteran's service, which included service in the Persian Gulf War. 

4.  Symptoms of gastroesophageal reflux disease (GERD) began during the Veteran's military service, were later diagnosed as GERD by a medical professional, and have continued since service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for a chest disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for a disability rating in excess of 10 percent for right ankle strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2012).

3.  The Veteran has irritable bowel syndrome that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2012).

4.  The Veteran has GERD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chest Disability Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

At a January 2011 informal conference report, the Veteran indicated that his claimed chest condition was meant to be part of his stomach complaints.  Then, at the April 2013 hearing the Veteran clarified that he no longer wished to pursue a chest disability claim separated from his claim for acid reflux.  In this way he withdrew his claim of service connection for a chest disability both in writing and on the record.  Hence, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the service connection claims, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Veteran's right ankle strain claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at an April 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims decided herein.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Right Ankle Strain

The Veteran was originally granted service connection for right ankle strain in the November 2009 rating decision at issue.  The Veteran appealed the initial rating evaluation of 0 percent.  In an April 2010 rating decision, that rating was increased to 10 percent.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under this diagnostic code moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain without associated functional impairment did not constitute additional limitation of motion); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Additionally, ankylosis of the ankle is evaluated under Diagnostic Code 5270.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  Id.  A 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

Throughout the appellate period the Veteran has complained of right ankle pain.  This pain is increased by inactivity and the Veteran reported additional stiffness in the morning.  See July 2009 VA examination, October 2010 VA examination, September 2012 VA examination.  The Veteran's gait was consistently found to be normal and he used no assistive device.  No ankylosis was noted.  There were no hospitalizations or incapacitating episodes.  The July 2009 VA examiner noted some varus laxity, which resulted in instability.  While the July 2009 VA examination found no limitation of motion, the later examinations found dorsiflexion limited to 10 degrees.  The Veteran reported flare-ups at his October 2010 VA examination that limited his ability to stand or walk for prolonged periods, but denied flare-ups at both the earlier July 2009 VA examination and the later September 2012 examination.  Radiological evidence has repeatedly found no abnormality of the ankle.  See VA x-ray reports dated July 2009 and October 2010.  The Veteran further states that this disability slows him down by necessitating a few careful steps each time he gets up.  See April 2013 hearing transcript.  The Veteran's current job requires him to be on his feet all day and he continues to meet the physical requirements for the National Guard (including the two-mile run) as of approximately September 2011.  See September 2012 VA examination.  While the Veteran voiced his concerns about being able to maintain his ability to meet the physical requirements for the National Guard during his hearing, there is no indication that he is as yet unable to do so.

Based on the above, the Veteran's right ankle disability most nearly approximates the criteria for the current 10 percent disability evaluation and no more.  A higher rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the limitation of motion consists of limitation of dorsiflexion to 10 degrees and full range of plantar flexion.  The Board has also considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 206-07.  The Veteran's additional symptoms include pain, stiffness, and laxity, but these symptoms are not shown to cause additional functional loss.  See Mitchell, 25 Vet. App. 32.  However, the objective evidence of record does not show any additional functional limitation due to these symptoms that are tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As such, a higher evaluation based on limitation of motion is not warranted.  Id.

The Board has also considered whether a compensable disability evaluation is available under another diagnostic criteria pertaining to the ankle.  The other diagnostic codes that pertain to ankle disabilities do not offer separate compensable ratings because the Veteran does not have ankylosis of the ankle (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), astragalectomy (Diagnostic Code 5274), or x-ray evidence of arthritis (Diagnostic Code 5003).  See 38 C.F.R. § 4.71a.  Likewise, there is no objective evidence of an associated neurological condition.  Therefore, additional compensation under Diagnostic Codes 8521-8524, 8621-8624, or 8721-8724, is not appropriate.  See 38 C.F.R. § 4.124a.

In reaching the above determinations, the Board considered the benefit-of-the-doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher initial rating for his right ankle disability.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  While all of the Veteran's symptoms are not specifically contemplated by the rating criteria, the Board notes that his additional symptoms of stiffness in the mornings and following periods of inactivity and joint laxity have not resulted in additional functional loss, especially given his ability to continue to meet physical demands of his job and the National Guard.  The Board concludes that the diagnostic criteria adequately describe the severity of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is considered an element of initial ratings when raised by the record.  In this case, however, the issue of unemployability has not been raised.  Furthermore, the record indicates that the Veteran is employed full time as a truck mechanic.  See September 2012 VA examination.  Thus, the issue of entitlement to TDIU has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Service Connection - Irritable Bowel Syndrome/Chronic Diarrhea

Under 38 U.S.C.A. § 1117, VA may compensate any Persian Gulf War veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.  See also 38 C.F.R. § 3.317.  Currently the presumptive period extends to December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Additionally, this presumption requires a showing of chronicity, meaning that the disability must have existed for six months.  38 C.F.R. § 3.317(a)(4).

As noted in the introduction, the Veteran served in Iraq from August 2008 to May 2009.  Thus, he is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(a)(1); see also 38 U.S.C.A. §§  101(33), 1117; 38 C.F.R. § 3.317(a)(2).

Additionally, the Veteran's symptom of chronic diarrhea is the type of gastrointestinal sign or symptom that may be a manifestation of undiagnosed illness.  38 C.F.R. § 3.317(b).  Moreover, to the extent that the Veteran's chronic diarrhea has been associated with a diagnosis, that diagnosis is irritable bowel syndrome.  See July 2010 VA treatment record.  Under 38 C.F.R. § 3.317(a)(2)(i)(B), irritable bowel syndrome is an example of a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B).  In this way, the Veteran has an undiagnosed illness.

The final criteria for service connection under the presumption is manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  A 10 percent evaluation for irritable bowel syndrome requires mild symptoms, characterized by disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  In this case, the Veteran has reported an in-service onset of his symptoms and a continuation of these symptoms in the years since.  Despite the lack of corroborating service treatment records, the Veteran is competent to report lay-observable symptoms such as diarrhea.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's reported symptoms of frequent diarrhea since service satisfies the requirements for a compensable rating under Diagnostic Code 7319.  Thus, presumptive service connection is warranted based on the post-service symptoms reported by the Veteran, which are not contradicted by any other evidence of record.

Service Connection - GERD

As an initial matter, the Board notes that the Veteran does not have a current chronic disability resulting from an undiagnosed illness.  The Veteran's condition has been diagnosed as GERD.  The Board notes that since the Veteran's symptoms have been attributed to a known clinical diagnosis (i.e., GERD), the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness among Persian Gulf veterans are not applicable.  Nevertheless, the Veteran's problem may still warrant direct service connection.

To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the record shows a diagnosis of GERD during the claim period.  See July 2009 VA General Medical Examination.  Later records indicate that the Veteran has no active stomach complaints.  Nevertheless, the current disability requirement is met with regard to the disability of GERD.

With regard to the in-service injury, the Veteran's service treatment records are silent with regard to any complaints of or treatment for GERD or any other stomach disorder.  Nevertheless, the symptoms of GERD, including heartburn, regurgitation, and nausea, are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Despite lack of treatment, the Veteran is competent to report his lay-observable symptoms.  Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  The Veteran has reported an in-service onset of these symptoms.  See April 2013 Hearing Transcript.  This is competent lay evidence of in-service symptoms.  In extending the Veteran the benefit of the doubt, the Board likewise finds this report credible.  As such, this is sufficient to establish an in-service incurrence.

The remaining question for consideration is whether the Veteran's current GERD began during or was caused by the Veteran's military service.  

The September 2012 VA examiner opined that the Veteran's GERD was less likely than not related to or the result of injury, disease or exposure or illness that occurred during active military service.  In providing a rationale for this opinion, the examiner noted that the service treatment record did not show a diagnosis of or treatment for symptoms of this disability.  Additionally, the examiner considered potential Gulf War exposure events or environmental hazards, but found that none of these would cause the Veteran's GERD.  The record does not contain a positive medical nexus opinion.

The Veteran himself believes his GERD began during his active duty military service.  As noted above, the Veteran's symptoms of heartburn are lay-observable.  In his January 2011 informal conference report, the Veteran reported daily symptoms since service, including burning in his throat.  At his July 2009 examination the Veteran reported treating his symptoms with over-the-counter heartburn medications.  Moreover, given that the same symptoms were diagnosed as GERD by the July 2009 VA examiner, the Veteran is competent to state that these same symptoms both began in service and have continued since.  See Jandreau, 492 F.3d 1372 (holding that the Veteran is competent to provide lay testimony describing symptoms which supports a later diagnosis by a medical professional).  The Board does not find cause to question the Veteran's credibility with regard to the onset of these symptoms.  As such, he has provided lay evidence of the onset and etiology of his GERD symptoms.

The Board finds that the evidence is in equipoise with regard to a causal connection between the Veteran's GERD and his military service, and therefore the benefit-of-the-doubt doctrine applies.  See 38 U.S.C.A. § 5107(b).  Service connection is warranted.


ORDER

The appeal of the issue of service connection for a chest disability is dismissed.

A rating higher than 10 percent for right ankle strain is denied.

Service connection for irritable bowel syndrome is granted.

Service connection for GERD is granted.


REMAND

In a September 2012 opinion, a VA examiner specifically found that the Veteran's left wrist disability was less likely as not related to his military service, noting that absence of a documented in-service injury.  This rationale is insufficient as the Veteran is competent to provide evidence regarding injuries and symptoms that are lay-observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran's hearing testimony describes in-service treatment, including issuance of a wrist brace, which is not corroborated by the service treatment records, the Veteran's earlier statements regarding untreated pain due to repetitive use in his mail-related duties is credible.

This examiner also noted the inconsistencies in the Veteran's statements when compared to the other evidence of record, including the October 2003 Report of Medical History that noted a cracked bone in the Veteran's left wrist following a fall from a horse and his mother's January 2011 statement that the Veteran had a wrist injury in 2006, which healed within one year, but was then aggravated in service.  In this way, the examiner raises the question of whether the Veteran's left wrist disability pre-existed his active duty service.

The record does not contain an entrance examination from immediately prior to the Veteran's period of active duty.  Instead, the October 2003 examination is the last examination of record prior to the Veteran's active duty service.  At the time of this examination, despite the Veteran's report of a left wrist injury in 1971, no abnormality of his upper extremities was noted.  Therefore, VA must attempt to locate a contemporaneous entrance examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the service department, or other appropriate source, with a request for the Veteran's entire service treatment record, including all records of examinations and treatment during or immediately prior to his active duty service from July 2008 to May 2009.

Specifically, this search should seek the Veteran's entrance examination prior to this period of service and any treatment records related to his left wrist.  If any putative record is not available, or if the search for the records yields negative results, the AOJ must specifically document the attempts that were made to locate them.  The AOJ must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile, which must be associated with the Veteran's claims file.  The AOJ must then (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completion of paragraph 1, forward this claims folder to the examiner who performed the September 2012 VA examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination.  This examiner should specifically address the following questions:

a.  Is there clear evidence that a left wrist disability pre-existed his active duty service from July 2008 to May 2009?

b.  Is there clear evidence that his left wrist disability was not aggravated beyond the natural progression by his active duty service from July 2008 to May 2009?

c.  Is it at least as likely as not that the Veteran's current left wrist disability is related to the in-service left wrist symptoms, including untreated pain due to repetitive use in mail-related duties as described by the Veteran?

For the purposes of this evaluation, the examiner is instructed to consider the Veteran's lay statements regarding his in-service symptoms despite lack of corroborating service treatment records.  If the Veteran's reports are rejected, the examiner must provide reasons for doing so.

The examiner must provide a rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Thereafter, the AOJ should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


